Case: 21-60497     Document: 00516395348         Page: 1     Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 15, 2022
                                  No. 21-60497
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Glenda Vanessa Cruz-Alfaro,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 247 226


   Before Higginbotham, Higginson, and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Glenda Vanessa Cruz-Alfaro, a native and citizen of El Salvador,
   petitions for review of a decision of the Board of Immigration Appeals
   dismissing her appeal from a decision of the immigration judge concluding



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60497        Document: 00516395348        Page: 2    Date Filed: 07/15/2022




                                    No. 21-60497


   that she was ineligible for asylum, withholding of removal, and relief under
   the Convention Against Torture (CAT). Cruz-Alfaro contends, inter alia,
   that the evidence shows that her membership in two particular social groups
   (PSGs) comprised of “Salvadoran women” and “Salvadoran women treated
   as objects by gang members” was at least one central reason for her
   persecution. An asylum applicant has the burden to establish a nexus between
   the alleged persecution and one of the five statutory grounds for asylum.
   8 U.S.C. § 1158(b)(1)(B)(i); Tamara-Gomez v. Gonzales, 447 F.3d 343, 349
   (5th Cir. 2006).
          “Determining a persecutor’s actual motive when considering
   whether an alien is eligible for asylum is a factual finding” that “we review
   for substantial evidence.” Sealed Petitioner v. Sealed Respondent, 829 F.3d 379,
   384 (5th Cir. 2016) (cleaned up). Under the substantial evidence standard,
   “reversal is improper unless we decide not only that the evidence supports a
   contrary conclusion, but also that the evidence compels it.” Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (cleaned up). Cruz-Alfaro has not
   demonstrated that a reasonable factfinder would be compelled to conclude
   that a nexus exists between her membership in either of her two proposed
   PSGs and the persecution that she experienced. See Ramirez-Mejia v. Lynch,
   794 F.3d 485, 492-93 (5th Cir. 2015) (holding that conduct driven by personal
   or criminal motives does not constitute persecution based on a protected
   ground); Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004) (same). We
   do not reach Cruz-Alfaro’s remaining arguments concerning asylum because
   the lack of a nexus between her persecution and her proposed PSGs is
   dispositive of that claim. See § 1158(b)(1)(B)(i); Tamara-Gomez, 447 F.3d at
   349-50; INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          Because Cruz-Alfaro fails to show that she is entitled to relief in the
   form of asylum, she cannot establish entitlement to withholding of removal,
   which requires a higher burden of proof. See Dayo v. Holder, 687 F.3d 653,



                                          2
Case: 21-60497      Document: 00516395348          Page: 3    Date Filed: 07/15/2022




                                    No. 21-60497


   658-59 (5th Cir. 2012). We have rejected the argument that a relaxed nexus
   standard applies to withholding claims. See Vazquez-Guerra v. Garland, 7
   F.4th 265, 271 (5th Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022).
          Finally, Cruz-Alfaro’s challenge to the denial of CAT relief fails, as
   the evidence is insufficient to compel a conclusion that a public official would
   acquiesce in her torture if she were removed to El Salvador. See Martinez
   Manzanares v. Barr, 925 F.3d 222, 228-29 (5th Cir. 2019); Ramirez-Mejia,
   794 F.3d at 493-94.
          The petition for review is DENIED.




                                          3